              Case 2:18-cv-00112-JCC Document 170 Filed 05/27/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   BARBARO ROSAS and GUADALUPE                              CASE NO. C18-0112-JCC
     TAPIA, as individuals and on behalf of all
10
     other similarly situated persons,                        ORDER
11
                               Plaintiffs,
12          v.

13   SARBANAND FARMS, LLC et al.,
14                             Defendants.
15

16          This matter comes before the Court on Plaintiffs’ unopposed motion to reset the final
17   settlement hearing (Dkt. No. 167). On December 31, 2019, the Court granted preliminary
18   approval of the class action settlement after reviewing Plaintiffs’ unopposed motion and the
19   parties’ settlement agreement. (See Dkt. No. 163.) No class member objected to the settlement by
20   the March 31, 2020 deadline for filing objections. (Dkt. No. 165 at 3.) The claim rate for class
21   members is 94%. (See Dkt. No. 168 at 3.) The final approval hearing was originally scheduled
22   for April 21, 2020, but the Court could not conduct an in-person hearing because of the COVID-
23   19 pandemic. See W.D. Wash., General Order 02-20 (Mar. 17, 2020). The Court FINDS that a
24   telephonic hearing is appropriate in this case and that such a hearing will satisfy the requirements
25   of Rule 23(e). Therefore, the Court GRANTS Plaintiffs’ motion to reset the final settlement
26   hearing (Dkt. No. 167) and ORDERS that the Final Approval Hearing shall be set for June 9,

     ORDER
     C18-0112-JCC
     PAGE - 1
              Case 2:18-cv-00112-JCC Document 170 Filed 05/27/20 Page 2 of 2




 1   2020, at 9:00 a.m.

 2          DATED this 26th day of May 2020.




                                               A
 3

 4

 5
                                               John C. Coughenour
 6                                             UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0112-JCC
     PAGE - 2
